

117 S1375 IS: Families Belong Together Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1375IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Blumenthal (for himself, Mr. Merkley, Mr. Markey, Ms. Warren, Mr. Booker, Mrs. Gillibrand, Ms. Hirono, Mr. Sanders, Mr. Cardin, Mr. Wyden, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo grant lawful permanent resident status to certain eligible persons who were separated from immediate family members by the Department of Homeland Security.1.Short titleThis Act may be cited as the Families Belong Together Act.2.DefinitionsIn this Act:(1)Eligible childThe term eligible child means a person who, regardless of whether the person is in the United States or abroad—(A)entered the United States before attaining 18 years of age at a port of entry or between ports of entry;(B)was separated from his or her parent or legal guardian by the Department of Homeland Security between January 20, 2017, and January 20, 2021; and(C)is not inadmissible under paragraph (2)(C)(i), (2)(E), (2)(G), (2)(I), or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).(2)Eligible parentThe term eligible parent means a person who, regardless of whether the person is in the United States or abroad—(A)is a parent or legal guardian of an eligible child;(B)entered the United States at a port of entry, or between ports of entry, with an eligible child to whom he or she is a parent or legal guardian;(C)was separated from his or her eligible child by the Department of Homeland Security between January 20, 2017, and January 20, 2021; and(D)is not inadmissible under paragraph (2)(C)(i), (2)(E), (2)(G), (2)(I), or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).3.Humanitarian parole(a)In generalThe Secretary of Homeland Security shall grant humanitarian parole into the United States to any eligible parent or eligible child who expressly requests and applies for such parole, whether or not such eligible parent or eligible child is physically present in the United States. (b)Fee and sponsor prohibitedThe Secretary of Homeland Security may not—(1)impose a fee in conjunction with a request or application for parole under subsection (a); or(2)require the applicant to secure a fiscal sponsor. (c)Consultation requirementThe Secretary of Homeland Security shall consult with the Secretary of State to ensure coordination with local consular officials abroad.4.Adjustment of status(a)Eligible parents(1)ApplicationEligible parents in the United States may submit an application to the Director of U.S. Citizenship and Immigration Services to have their status adjusted to that of an alien lawfully admitted for permanent residence. (2)Adjustment of statusNot later than 30 days after receiving an application from an eligible parent pursuant to paragraph (1), the Director shall adjust the status of such eligible parent to that of an alien lawfully admitted for permanent residence.(b)Eligible children(1)ApplicationEligible children in the United States may submit an application to the Director of U.S. Citizenship and Immigration Services to have their status adjusted to that of an alien lawfully admitted for permanent residence. (2)AdjustmentNot later than 30 days after receiving an application from an eligible child pursuant to paragraph (1), the Director shall adjust the status of such child to that of an alien lawfully admitted for permanent residence.(c)Exemption from numerical limitationsThe numerical limitations set forth in sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152) shall not apply to aliens whose status is adjusted pursuant to subsection (a) or (b). (d)Application fees prohibitedThe Director of U.S. Citizenship and Immigration Services may not impose a fee for—(1)any application submitted under this section; or (2)any filing related to such application, including the submission of biometric information or an application for waiver of grounds of inadmissibility.(e)Eligibility for benefits and servicesNotwithstanding title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), an eligible parent or eligible child whose status is adjusted to that of an alien lawfully admitted for permanent residence shall be eligible for benefits and services under any Federal or State program or activity to the same extent as an alien who is admitted to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157). 5.Discretion of the Secretary of Homeland Security(a)Waiver of grounds of inadmissibilityNotwithstanding any other provision of law, the Secretary of Homeland Security may waive the operation of one or more grounds of inadmissibility set forth in section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) (other than paragraph (3)(E) of such section) with respect to an eligible child or an eligible parent, for humanitarian purposes, to ensure family unity, or when such waiver is otherwise in the public interest.(b)Savings provisionNothing in this Act may be construed to reduce or diminish the discretion provided to the Secretary of Homeland Security under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).6.Availability of administrative and judicial review(a)Administrative reviewNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide a process for aliens who have applied for adjustment of status under this Act to seek administrative appellate review of a denial of an application for adjustment of status, or a revocation of such status.(b)Judicial review(1)In generalNotwithstanding any other provision of law, an alien may seek judicial review of a denial of an application for adjustment of status, or a revocation of such status, under this Act in an appropriate United States district court.(2)Scope of review and decisionNotwithstanding any other provision of law, the review authorized under paragraph (1) shall be de novo and shall be based solely on the administrative record, except that the applicant shall be given the opportunity to supplement the administrative record and the Secretary of Homeland Security shall be given the opportunity to rebut the evidence and arguments raised in such submission. Upon issuing its decision, the court shall remand the matter, with appropriate instructions, to the Department of Homeland Security to render a final decision on the application.(c)Appointed counsel(1)In generalNotwithstanding any other provision of law, an applicant seeking judicial review under this section shall be represented by counsel, who shall be appointed, upon the request of the applicant, in accordance with procedures established by the Attorney General.(2)RulemakingNot later than 90 days after the date of the enactment of this Act, the Attorney General shall establish procedures for the appointment of counsel under paragraph (1).(3)FundingCounsel appointed pursuant to paragraph (1) shall be paid from amounts appropriated pursuant to section 7(2).(d)Stay of removalAn alien seeking administrative or judicial review under this section may not be removed from the United States until a final decision is rendered establishing that the alien is ineligible for adjustment of status under section 4. 7.Authorization of appropriations(a)In generalIn addition to any other amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated—(1)$5,000,000 to the Department of State in fiscal year 2021 to locate and educate eligible parents and children abroad about opportunities for humanitarian parole; and(2)$5,000,000 to the Executive Office for Immigration Review of the Department of Justice in fiscal year 2021 for the provision of legal services, including educating eligible parents and eligible children of their rights under this Act.(b)Availability of fundsAmounts appropriated pursuant to subsection (a) shall remain available until expended.